Robbery is the offense; penalty assessed at confinement in the penitentiary for five years.
The indictment is regular and regularly presented.
The motion for a continuance was overruled, but in the absence of the evidence that was heard upon the trial the complaint of the court's ruling cannot be appraised on appeal.
The record shows an application for a severance but the ruling upon it is not disclosed, nor is there any complaint of the ruling thereon.
Some special charges were given and some were refused. Whether they were pertinent or not is not ascertainable upon the record before us for the reason that we are not apprised of the facts that were before the trial court.
Perceiving no error, the judgment is affirmed.
Affirmed. *Page 594